        Case 4:20-cv-05640-YGR Document 390 Filed 03/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 3/26/2021                 Time: 9:20am-10:23am         Judge: YVONNE
                                                              GONZALEZ ROGERS
 Case No.: 20-cv-05640-YGR       Case Name: Epic Games, Inc. v. Apple Inc.

Attorney for Plaintiff: Katherine Forrest and Gray Bornstein
Attorney for Defendant: Richard Doren and Veronica Moye

 Deputy Clerk: Frances Stone                         Court Reporter: Raynee Mercado


                                      PROCEEDINGS

PRETRIAL CONFERENCE- HELD via Zoom Webinar


Bench Trial will proceed in person, in a specific Oakland Courtroom to be determined. A couple
witnesses potentially will appear via Zoom.

Agenda submitted by counsel discussed.

Epic to serve written direct testimony on Apple by 4/20/2021
Apple to serve written direct testimony on Epic by 4/23/2021.

Simultaneous Written Direct expert testimony submitted to the Court by 4/27/2021.

The Compliance deadline set for 4/2/2021 at 9:01 AM is VACATED.



Court to prepare order.
